Wihslow, 0. J.
This judgment must be affirmed. The defendant bound itself to make good to Leo Roth all losses sustained by him by reason of the fraud or dishonesty of Hasselbalch in the discharge of his duties as employee of said Loo Roth. Its promise covered only the period of his employment by Leo Roth. That employment necessarily ceased upon the death of Roth. If the executors afterwards continued the business and employed him therein, that was a new and different employment. The surety might be entirely willing to guarantee the honesty of the employee while *471tbe business was managed by Rotb himself, but not willing to do so while it was managed by the executors. Death of the obligee in a surety bond is generally held to terminate the obligation of a surety, except as to past acts, unless a different intention appears from the instrument itself. Barker v. Parker, 1 Term Rep. 287; 32 Cyc. 84.
By the Court.- — Judgment affirmed.